DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasefi discloses et al. (hereinafter Vasefi) (US20180034267).

Regarding claim 1, Vasefi discloses a portable power source apparatus comprising: a housing (20) having a housing front side (Figures 1 and 2) , a housing back side (Figures 1 and 2), a housing left side (Figures 1 and 2), a housing right side (Figures 1 and 2), a housing top side (Figures 1 and 2), and a housing bottom side (Figures 1 and 2); 
a primary battery (30) coupled within the housing; 
a charging port (48 - *Examiner’s note) coupled to the housing, the charging port being in operational communication with the primary battery; 
a DC inverter (Paragraph 0020) coupled within the housing, the DC inverter being in operational communication with the primary battery; 
a pair of USB ports (48) coupled to the housing, the pair of USB ports being in operational communication with the DC inverter; 
an AC inverter (Paragraph 0020) coupled within the housing, the AC inverter being in operational communication with the primary battery; and 
a pair of power outlets (48) coupled to the housing, the pair of power outlets being in operational communication with the AC inverter.

Examiner’s Note: Paragraph 20 – According to the exemplary embodiment shown in FIG. 2, the I/O ports 48 of the first panel 42, the second panel 44, and the third panel 46 include alternating current (“AC”) inverter ports (e.g., having a 110 V outlet port, etc.), direct current (“DC”) inputs and/or outputs, USB ports, a 6 millimeter (“mm”) port, a 12 V car port, a 12 V powerpole port (e.g., an Anderson Powerpole, etc.), a charging port (e.g., a solar panel charging port, a combustion generator charging port, a power supply charging port, a powerpole charging port, etc.), and/or a chaining port (e.g., to electrically couple two or more of the energy storage and power supply devices 10 in series or parallel, a powerpole chaining port, etc.).

Regarding claim 2, Vasefi discloses the portable power source apparatus of claim 1 further comprising a secondary battery (30) (Paragraph 0018 – The battery 30 may include one or more lithium-ion cells. In some embodiments, the battery 30 includes a plurality of batteries (e.g., two or more batteries connected in series, etc.)) coupled with the housing, the secondary battery being in operational communication with the primary battery and the charging port. 

Regarding claim 3, Vasefi discloses the portable power source apparatus of claim 1 further comprising the housing top side having a plurality of vent apertures extending therethrough. (In at least paragraph 0050 – By way of example, the override module 186 may be configured to receive the signal from a weather service center (e.g., with a wireless and/or wired communication protocol, etc.) and/or a sensor positioned to monitor the weather (e.g., a temperature sensor, a wind sensor, a barometer, etc.). The signal may indicate that a severe storm or severe temperatures are present and/or will be present. For example, the temperature may be extremely high or low such that an heating, ventilation, and air conditioning (HVAC) system requires additional power to continue operating efficiently to provide a desired temperature to a conditioned space. ) 

Regarding claim 9, Vasefi discloses the portable power source apparatus of claim 1 further comprising the pair of USB ports and the pair of power outlets being coupled through the housing front side (Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasefi discloses et al. (hereinafter Vasefi) (US20180034267) in view of Reade et al. (hereinafter Reade) (US20120025766).

Regarding claim 4, Vasefi discloses the portable power source apparatus of claim 1 further comprising a handle (Figure 1); however, Vasefi does not expressly disclose a pivotably coupled to the housing.
	Reade discloses a handle (70) pivotably coupled to the housing (12)(10).
	It would’ve been ordinary skill in the art would have been motivated, before the effective filing date of the invention, to incorporate the pivoting [handles] of Reade into the handles of Vasefi.
	One having ordinary skill in the art would have been motivated to do to aid in transporting the portable power source apparatus as well as reduce the overall surface area of the apparatus when the apparatus is not being transported.

Regarding claim 5, Vasefi in view of Reade discloses the portable power source apparatus of claim 4 further comprising the housing top side having a recessed border; the handle conforming to the recessed border and pivoting between a folded position within the recessed border and a carry position. (Paragraph 0087 – The hollow base shell 12 includes handles 70 which are disposed in the walls 17 and 19 of the base shell 12 so that when lifting the battery box 10, the lifting forces are taken substantially in a plane which is substantially parallel to the walls of the hollow base shell and not through the lid shell 21 and clasp 30. The handles 70 are integrated with the wall, in that they are recessed so that at least a face wall portion of the handle 70 is substantially flush with the wall 17 or 19)

Regarding claim 6, Vasefi in view of Reade discloses the portable power source apparatus of claim 5 further comprising the handle having a pair of rounded corners (Figure 1 – Vasefi).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the pair of light indicators being in operational communication with the primary battery and the secondary battery, as claimed in combination with the remaining limitations of dependent claim 2 and independent claim 1.

Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the pair of light indicators being in operational communication with the primary battery and the secondary battery as claimed in combination with the remaining limitations of independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20180062197.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



16 July 2022